Exhibit 2 REDHILL BIOPHARMA LTD. INTERIM FINANCIAL INFORMATION (UNAUDITED) JUNE 30, 2013 REDHILL BIOPHARMA LTD. INTERIM FINANCIAL INFORMATION (UNAUDITED) JUNE 30, 2013 TABLE OF CONTENTS Page UNAUDITED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 – IN U.S. DOLLARS: Condensed interim statements of comprehensive loss 2 Condensed interim statements of financial position 3 Condensed interim statements of changes in equity 4 Condensed interim statements of cash flow 5 Notes to the financial statements 6-10 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three months ended June 30 Six months ended June 30 U.S. dollars in thousands REVENUE 4 5 8 9 RESEARCH AND DEVELOPMENT EXPENSES, NET, see note 6 GENERAL AND ADMINISTRATIVE EXPENSES: OPERATING LOSS FINANCIAL INCOME 17 40 60 FINANCIAL EXPENSES 3 6 FINANCIAL INCOME (EXPENSES), NET 14 ) 54 (8 ) LOSS AND COMPREHENSIVE LOSS LOSS PER ORDINARY SHARE, basic and diluted (U.S. dollars) WEIGHTED AVERAGE OF ORDINARY SHARES (in thousands) The accompanying notes are an integral part of these condensed financial statements. 3 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited) June 30 December 31 U.S. dollars in thousands CURRENT ASSETS Cash and cash equivalents Bank deposits Financial assets at fair value through profit or loss Prepaid expenses and receivables NON-CURRENT ASSETS Restricted bank deposit 73 75 Fixed assets Intangible assets Totalassets CURRENT LIABILITIES accounts payable and accrued expenses EQUITY Ordinary shares Ordinary shares to be issued - Additional paid-in capital Warrants Accumulated deficit ) ) Totalequity Totalliabilities and equity The accompanying notes are an integral part of these condensed financial statements. 4 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited) Ordinary shares Ordinary shares to be issued Additional paid-in capital Warrants Accumulated deficit Total equity U.S. dollars in thousands BALANCE AT JANUARY 1, 2013 ) CHANGES IN THE SIX-MONTHS PERIOD ENDED JUNE 30, 2013: Share-based compensation to employees and service providers - Issuance of ordinary shares and warrants 17 ) 9 - Settlement of the royalty obligations 7 ) - - - Exercise of warrants and options into ordinary shares * - ) - 73 Comprehensive loss - ) ) BALANCE AT JUNE 30, 2013 - ) BALANCE AT JANUARY 1, 2012 - ) CHANGES IN THE SIX-MONTHS PERIOD ENDED JUNE 30, 2012: Exercise of warrants into ordinary shares * - 27 - - 27 Share-based compensation to employees and service providers - Comprehensive loss - ) ) BALANCE AT JUNE 30, 2012 - ) * Represents amount less than $1 thousand. The accompanying notes are an integral part of these condensed financial statements. 5 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF CASH FLOW (Unaudited) Six months ended June 30 U.S. dollars in thousands CASH FLOW FROM OPERATING ACTIVITIES Loss ) ) Adjustments in respect of income and expenses notinvolving cash flow Share-based compensation to employees and service providers Depreciation 11 11 Fair value gains on financial assets at fair value through profit or loss ) 20 Revaluation of bank deposits 2 ) Accretion of royalty obligations to investors - 62 Exchange differences relating to cash and cash equivalents (5 ) ) Changes in assets and liability items Increase in prepaid expenses andreceivables ) ) Increase in accounts payable and accrued expenses 95 Net cash used in operating activities ) ) CASH FLOW FROM INVESTING ACTIVITIES Purchase of fixed assets (9
